                 Case 3:20-cv-05413-BAT Document 22 Filed 04/06/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     MICHAEL I. OKEKE,
 8
                                Plaintiff,                 CASE NO. 3:20-cv-05413-BAT
 9
            v.                                             ORDER REVERSING AND
10                                                         REMANDING
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Based on the stipulation of the parties (Dkt. 21), it is hereby ORDERED that the above-

14   captioned case is Reversed and Remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for

15   further administrative proceedings, including the following actions:

16          1)       The ALJ will conduct a new hearing, further develop the record and issue a new
                     decision;
17
            2)       The ALJ will reevaluate and further develop the medical opinion evidence of
18                   record;

19          3)       If necessary, the ALJ will obtain evidence from an appropriate medical expert to
                     provide a longitudinal overview and clarify the nature, severity and limiting
20                   effects of Plaintiff’s medically determinable impairments throughout the period at
                     issue;
21
            4)       The ALJ will reevaluate steps two and three of the sequential evaluation process;
22
            5)       The ALJ will reevaluate Plaintiff’s alleged symptom complaints;
23
            6)       The ALJ will reevaluate Plaintiff’s RFC pursuant to SSR 96-8p; and



     ORDER REVERSING AND REMANDING - 1
                 Case 3:20-cv-05413-BAT Document 22 Filed 04/06/21 Page 2 of 2




 1
            7)       The ALJ will reevaluate steps four and five of the sequential evaluation process with
 2                   the assistance of a vocational expert, as necessary.

 3          It is further ORDERED that, upon proper presentation, this Court will consider Plaintiff’s

 4   application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

 5          DATED this 6th day of April, 2021.

 6

 7
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER REVERSING AND REMANDING - 2
